          Case 2:19-cv-00018-GMN-NJK Document 79 Filed 02/24/21 Page 1 of 1




 1
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT
 6
                                     DISTRICT OF NEVADA
 7
 8   JAMES M. HERNDON,
                                                     Case No.: 2:19-cv-00018-GMN-NJK
 9         Plaintiff(s),
                                                                   Order
10   v.
11   CITY OF HENDERSON, et al.,
12         Defendant(s).
13        The settlement conference is CONTINUED in time only to 1:00 p.m. on May 12, 2021.
14        IT IS SO ORDERED.
15        Dated: February 24, 2021
16                                                        ______________________________
                                                          Nancy J. Koppe
17                                                        United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                               1
